Exhibit 10.2

LIFE STORAGE, INC.

6467 Main Street

Buffalo, New York 14221

May 7, 2018

 

Joseph Saffire

                                                     

                                                     

RE:  Performance-Based Award Notice

Dear Mr. Saffire:

The Compensation Committee (the “Committee”) of the Board of Directors (the
“Board”) of Life Storage, Inc. (the “Company”) has selected you to receive a
grant of a Performance-Based Award under the Company’s 2015 Award and Option
Plan (the “Plan”) which will be payable in shares of Common Stock of the Company
to the extent that the performance measures set forth in this Award Notice are
achieved.

This letter agreement constitutes your Award Notice with respect to such
Performance-Based Award. The Plan text governs the operation of the Plan as well
as the terms and conditions of your Performance-Based Award granted under the
Plan and is incorporated herein by reference. A copy of the Plan text is
enclosed. Any term not defined in this Award Notice shall have the same meaning
as ascribed to it in the Plan.

As set forth below, you are eligible to be awarded shares based upon the
Company’s total shareholder return over the three year period ending May 7, 2021
relative to a peer group selected by the Committee. You will not be awarded any
shares if threshold performance is not achieved. Provided threshold performance
is achieved, you will be eligible to be awarded an applicable percentage of the
target number of shares between 25% and 200% as set forth below, e.g. 25% of the
target number of shares if threshold performance is achieved, 100% if target
performance is achieved and 200% if maximum performance is achieved.

PERFORMANCE-BASED AWARD

You are hereby awarded, effective May 7, 2018, a Performance-Based Award to be
payable in shares of Common Stock of the Company contingent upon the achievement
of certain performance measures as set forth herein (the “Performance Shares”).
The target number of Performance Shares is Three Thousand Eight Hundred
Sixty-Six (3,866) (the “Target Number”).



--------------------------------------------------------------------------------

PAYMENT OF PERFORMANCE-BASED AWARD

For purposes of this Award Notice, the following definitions shall apply:

 

  •   “Applicable Percentage” shall refer to the percentages listed in the chart
below.

 

  •   “Maximum Performance” shall refer to the achievement by the Company of a
Performance Percentile Rank of 100 for the Performance Period.

 

  •   “Performance Period” means the period commencing on May 8, 2018 and ending
May 7, 2021.

 

  •   “Performance Percentile Rank” means the Company’s position in a percentile
ranking in the Peer Group based upon respective Total Shareholder Return for the
Performance Period.

 

  •   “Peer Group” means the peer group of real estate investment trusts, as
determined and selected by the Committee, and listed in Schedule A hereto, and
the Dow Jones Equity REIT Index.

 

  •   “Service Period” means the period commencing on the date of this letter
agreement and ending May 7, 2021.

 

  •   “Target Performance” shall refer to the achievement by the Company of a
Performance Percentile Rank of 50 for the Performance Period.

 

  •   “Threshold Performance” shall refer to the achievement by the Company of a
Performance Percentile Rank of 25 for the Performance Period.

 

  •   “Total Shareholder Return” means total shareholder return and shall be
determined for the Company and other companies in the Peer Group, by dividing
(a) the sum of common stock price appreciation and dividends of the respective
company during the Performance Period by (b) the common stock price of such
company at the beginning of the Performance Period.

 

- 2 -



--------------------------------------------------------------------------------

Except as otherwise set forth herein, the number of Performance Shares to be
awarded will be determined after the end of the Performance Period based upon
the Company’s Performance Percentile Rank, as determined by the Committee within
sixty (60) days after the end of the Performance Period (the “Determination
Date”). Upon such determination, the Company will award and issue to you
Performance Shares with respect to the Applicable Percentage of the Target
Number set forth in the chart below based on the Company’s Performance
Percentile Rank:

 

Performance Percentile

               Rank              

 

Applicable Percentage of Target Number

100%

  200% (Maximum Performance)

93%

  188%

87%

  175%

81%

  162%

75%

  150%

68%

  138%

62%

  125%

56%

  112%

50%

  100%(Target Performance)

40%

  50%

30%

  25% (Threshold Performance)

less than 30%

  0%

Any determination by the Committee with respect to the Performance Percentile
Rank of the Company or award of Performance Shares shall be final and binding.
Payment upon any award shall be made as soon as practicable after the
Determination Date, but in no event later than December 31, 2021.

TERMINATION OF EMPLOYMENT

If your employment with the Company or a Subsidiary terminates on or before
May 7, 2021 for any reason other than your death, Disability, termination by the
Company without cause or by you for Good Reason, or termination for a reason
approved by the Committee, in its sole discretion, your rights to be issued and
awarded Performance Shares shall be deemed forfeited and canceled.

If your employment with the Company and its Subsidiaries terminates on or before
May 7, 2021, by reason of your death, Disability, termination by the Company
without cause or by you for Good Reason, or termination for a reason approved by
the Committee, in its sole discretion, you or your estate will be awarded on the
Determination Date in a fraction of the number of Performance Shares in which
you would have been awarded if you had remained employed throughout the
Performance Period. The numerator of that fraction will be the number of full
calendar months elapsed in the Service Period through the date of termination
and the denominator will be the number of calendar months during the Service
Period, i.e. 36.

If your employment with the Company or a Subsidiary terminates on or after
May 7, 2021 but prior to the Determination Date for any reason you or your
estate will be awarded on the Determination Date the full amount of Performance
Shares which you would have otherwise been awarded if you had remained employed
until the Determination Date.

 

- 3 -



--------------------------------------------------------------------------------

For purposes of this Award Notice, the term “Disability” means total disability
entitling you to benefits under the Company’s long-term disability plan, as in
effect from time to time, and the term “Good Reason” shall have such meaning as
set forth in the Employment Agreement between you and the Company as amended and
restated from time to time.

CHANGE IN CONTROL AND CHANGE IN OWNERSHIP

If there occurs a Change in Control or Change in Ownership and you would have
been eligible for treatment afforded by Paragraph 21 of the Plan but for the
fact that you have received a Performance-Based Award rather than a Stock Option
or Restricted Stock, Paragraph 21 of the Plan shall apply to you in the manner
described in this section.

You shall receive Performance Shares free of all restrictions as soon as
practicable following the Acceleration Date but, in all events, on or before the
15th day of the third month of the calendar year following the calendar year in
which occurs the Acceleration Date. The number of Performance Shares you shall
receive shall be determined in accordance with the provisions of this Award
Notice but shall be determined as if the Acceleration Date were the last day of
the Performance Period.

RIGHTS AS A STOCKHOLDER

You shall not be, nor have any of the rights or privileges of, a stockholder of
the Company until the Performance Shares have been awarded hereunder and a stock
certificate is issued to you related thereto. Thus, you shall be not entitled to
vote any shares subject to this award, or receive any cash dividends, until the
Performance Shares have been awarded hereunder and a stock certificate issued to
you related thereto.

ADMINISTRATION OF THE PLAN; AUTHORITY OF THE COMMITTEE

The Plan shall be administered by the Committee. The Committee has the
authority, in its sole discretion, to interpret the Plan and all awards
thereunder, to establish, amend and rescind rules and regulations relating to
the Plan, and to make any determination it believes necessary or advisable for
the administration of the Plan. The scope of the Committee’s authority is more
fully described in the Plan. All decisions of the Committee in the
administration of the Plan are conclusive and binding on you.

FORFEITURE

If (1) in the opinion of the Committee, you, without the written consent of the
Company, engage directly or indirectly in any manner or capacity as principal,
agent, partner, officer, director, employee, owner, promoter or otherwise, in
any business or activity competitive with the business conducted by the Company
or any Subsidiary, or (2) you perform any act or engage in any activity which in
the opinion of the Committee is inimical to the best interests of the Company,
your Performance-Based Award and rights hereunder shall be deemed forfeited and
canceled.

 

- 4 -



--------------------------------------------------------------------------------

MISCELLANEOUS

You have no right to assign, sell, transfer, pledge or encumber this
Performance-Based Award and your rights hereunder, except by will, or by the
laws of descent and distribution.

Nothing in this letter agreement, or the Plan confers on you any right to
continue in the employment of the Company or a Subsidiary or restricts the right
of the Company or a Subsidiary to terminate your employment.

By acceptance of this grant, you agree that you will not make an election
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended. In
the event you make such an election or attempt to make such an election your
shares with respect to this grant shall be deemed forfeited and canceled.

At the time you are taxable with respect to your Performance Shares, the Company
may deduct and withhold from amounts payable to you under the Plan or from any
payment of any kind otherwise due to you, an amount sufficient to satisfy all
Federal, state and/or local income and employment tax withholding requirements.
In accordance with Section 14(b) of the Plan, you may elect to have the
withholding obligation satisfied by authorizing the Company to hold back shares
of common stock to be issued that have a Fair Market Value as of the date
withholding is effected sufficient to satisfy the withholding amount due, or by
transferring to the Company shares of common stock having a Fair Market Value as
of the date withholding is effected sufficient to satisfy such withholding
amount; provided, however, that if you are subject to Section 16(b) of the
Securities Exchange Act of 1934 you may do so only in compliance with the
additional requirements set forth in Section 14(b)(i)-(v) of the Plan.

This letter agreement shall be binding on and inure to the benefit of the
Company (and its successors and assigns) and you (and your estate).

This letter agreement shall be governed, construed and enforced in accordance
with the Plan and with the laws of the State of New York.

[Acceptance to Follow]

 

- 5 -



--------------------------------------------------------------------------------

ACCEPTANCE

If the foregoing is acceptable to you, kindly acknowledge your acceptance and
agreement by signing the enclosed copy of this letter and returning it to
                     of the Company.

Very truly yours,

LIFE STORAGE, INC.

 

By  

 

    By  

 

AGREED TO AND ACCEPTED

this      day of May, 2018

     

 

      Joseph Saffire      

 

- 6 -



--------------------------------------------------------------------------------

SCHEDULE A

Peer Group

EastGroup Properties Inc.

Lexington Realty Trust

PS Business Parks, Inc.

CubeSmart

Extra Space Storage, Inc.

Cousins Properties, Incorporated

National Retail Properties, Inc.

Washington Real Estate Investment Trust

Highwoods Properties Inc.

Public Storage

Pennsylvania Real Estate Investment Trust

Mid-America Apartment Communities, Inc.

Acadia Realty Trust

First Industrial Realty Trust, Inc

 

* Peer Group also includes the Dow Jones Equity REIT Index.

 

- 7 -